MEMORANDUM **
Appellant, a juvenile, appeals from the sentence imposed following his true-plea to an act of juvenile delinquency, pursuant to 18 U.S.C. § 5031, that constituted burglary, in violation of 18 U.S.C. § 1153(a), (b). Appellant was sentenced to official detention for 16 months and to supervision following his release from official detention until his nineteenth birthday. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
*299Appellant has not shown that the district court abused its discretion by failing to consider the least restrictive environment and the rehabilitative needs of the appellant. See United States v. Juvenile, 347 F.3d 778, 787 (9th Cir.2003). The district court’s determination that a period of detention was necessary to accomplish rehabilitation was not an abuse of discretion. Nor did the district court abuse its discretion by selecting a 16-month term, based on its determination that this term was necessary in order for appellant to participate in and complete the necessary rehabilitative programming.
Appellant’s request that we remand to a different district court judge is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.